Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 1 of 11 Page ID #:839


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11       ROBERT B.,1                                Case No. 5:19-cv-2148-GJS
12                  Plaintiff
13            v.                                    MEMORANDUM OPINION AND
                                                    ORDER
14       ANDREW M. SAUL, Commissioner
         of Social Security,2
15
                    Defendant.
16
17
18                               I.   PROCEDURAL HISTORY
19          Plaintiff Robert B. (“Plaintiff”) filed a complaint seeking review of the
20   decision of the Commissioner of Social Security denying his applications for
21   Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).
22   The parties filed consents to proceed before the undersigned United States
23   Magistrate Judge [Dkts. 11 and 12] and briefs addressing disputed issues in the case
24   [Dkt. 18 (“Pl. Br.”), Dkt. 19 (“Def. Br.”)]. The matter is now ready for decision.
25
     1
26          In the interest of privacy, this Order uses only the first name and the initial of
     the last name of the non-governmental party.
27
     2
            Andrew M. Saul, now Commissioner of the Social Security Administration, is
28   substituted as defendant for Nancy A. Berryhill. See Fed. R. Civ. P. 25(d).
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 2 of 11 Page ID #:840


1    For the reasons discussed below, the Court finds that this matter should be remanded
2    for further proceedings.
3                II.   ADMINISTRATIVE DECISION UNDER REVIEW
4          On May 3, 2016, Plaintiff filed his applications for SSI and DIB alleging
5    disability based on a variety of issues including knee pain, sleep apnea, hearing loss,
6    and anxiety. [Dkt. 15, Administrative Record (“AR”).] After Plaintiff’s original
7    application was denied, Plaintiff appeared and testified at a video hearing before
8    Administrative Law Judge Robert Freedman. [AR 32-54.]
9          Applying the five-step sequential evaluation process, the ALJ found that
10   Plaintiff was not disabled. See 20 C.F.R. §§ 416.920(b)-(g)(1). [AR 15-25.] At
11   step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity
12   since June 15, 2014, the alleged onset date. [AR 17.] At step two, the ALJ found
13   that Plaintiff suffered from severe impairments including: “osteoarthritis of the
14   bilateral knees, meniscus tear of the right knee, and status post-arthroscopic surgery
15   right knee, status post ORIF surgery of the left femur (1993), status post fracture of
16   coccyx (remote in time), hearing loss, obesity, depression, and anxiety. [AR 17.]
17   The ALJ determined at step three that Plaintiff did not have an impairment or
18   combination of impairments that meets or medically equals the severity of one of
19   the listed impairments. [AR 18.]
20         At step four, the ALJ found that Plaintiff had the residual functional capacity
21   (“RFC”) to perform a limited range of sedentary work. [AR 20.] Applying this
22   RFC, the ALJ found that Plaintiff was unable to perform his past relevant work as a
23   pizza deliverer but determined that based on his age (43 years old) and high school
24   education, he could perform representative occupations such as addresser, charge
25   account clerk, or document preparer and, thus, is not disabled. [AR 24.]
26                              III.   GOVERNING STANDARD
27         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
28   determine if: (1) the Commissioner’s findings are supported by substantial evidence;
                                                2
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 3 of 11 Page ID #:841


1    and (2) the Commissioner used correct legal standards. See Carmickle v. Comm’r
2    Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r Soc. Sec.
3    Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
4    “Substantial evidence is more than a mere scintilla but less than a preponderance; it
5    is such relevant evidence as a reasonable mind might accept as adequate to support a
6    conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
7    2014) (internal citations omitted).
8          The Court will uphold the Commissioner’s decision when the evidence is
9    susceptible to more than one rational interpretation. See Molina v. Astrue, 674 F.3d
10   1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
11   by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
12   did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
13   reverse the Commissioner’s decision if it is based on harmless error, which exists if
14   the error is “inconsequential to the ultimate nondisability determination, or if despite
15   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
16   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
17   omitted).
18                                   IV.    DISCUSSION

19         In his sole claim of error, Plaintiff argues that the ALJ failed to provide
20   sufficient reasons for rejecting his subjective testimony. [Pl.’s Br. at 5-11.]
21   Specifically, Plaintiff argues that the ALJ offered only one reason for discounting
22   his testimony: that the objective medical evidence is inconsistent with his
23   allegations of the severity of his impairments, which Plaintiff argues cannot be the
24   sole reason for rejecting his complaints. [Pl. Br. at 8-10.] As set forth below, the
25   Court agrees with Plaintiff and remands for further proceedings.
26         A.     Plaintiff’s Testimony
27         At the administrative hearing, Plaintiff testified about the nature and limiting
28   effects of his condition. According to Plaintiff, he recently had surgery on his right
                                                3
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 4 of 11 Page ID #:842


1    leg for a torn meniscus and he had surgery on his left leg in 1993. [AR 40.] Plaintiff
2    suffers from sleep apnea and he uses a CPAP device at least three times a week.
3    [AR 40-41.] He also suffers from hearing loss, but he does not wear a hearing aid.
4    [AR 41.] In addition to his physical impairments, Plaintiff also experiences
5    depression and anxiety for which he receives counseling every other week. [AR
6    40.]
7           When asked about his daily activities, Plaintiff testified that he lives in a
8    single-story house in a senior community with his parents. [AR 44.] With respect
9    to household chores, Plaintiff testified that he makes his bed, does light vacuuming
10   and goes grocery shopping with his mother. [AR 44.] He uses a computer to stay in
11   contact with family and put reminders on the calendar. [AR 45.] Plaintiff recently
12   had bariatric surgery which helped him lose 100 pounds. [AR 38.] Following his
13   surgery, Plaintiff attends the gym about twice a week. [AR 38.] His gym routine
14   includes “regular exercise” including push-ups, sit-ups, and lifting free weights up
15   to 10 pounds. [AR 38-39.]
16          Finally, Plaintiff testified about his functional abilities. He stated that he can
17   stand and walk for about five to twenty minutes before needing to rest. [AR 46.].
18   He sometimes uses a cane depending on how much his knees hurt, which he
19   estimated was about once or twice a week. [AR 46-47.] He testified that he could
20   drive for about twenty minutes but would need to take a three to five-minute break
21   before resuming. [AR 47.]
22          B.    Legal Standard
23          If a claimant produces objective medical evidence of an underlying
24   impairment that could reasonably be expected to produce the symptoms alleged and
25   there is no affirmative evidence of malingering, the ALJ must offer “clear and
26   convincing” reasons to reject the claimant’s testimony. Smolen v. Chater, 80 F.3d
27   1273, 1281-82 (9th Cir. 1996); see also Reddick v. Chater, 157 F.3d 715, 722 (9th
28   Cir. 1998) (“Unless there is affirmative evidence showing that the claimant is
                                                 4
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 5 of 11 Page ID #:843


1    malingering, the Commissioner’s reasons for rejecting the claimant’s testimony
2    must be clear and convincing.” (internal quotation omitted)). Moreover, “[t]he ALJ
3    must state specifically which symptom testimony is not credible and what facts in
4    the record lead to that conclusion.” Smolen, 80 F.3d at 1284; Holohan v.
5    Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ must “specifically identify
6    the testimony [the ALJ] finds not to be credible and must explain what evidence
7    undermines the testimony”); Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir.
8    1991). In addition to the “ordinary techniques of credibility evaluation,” Bunnell,
9    947 F.2d at 346, the following factors may be considered in assessing credibility: (1)
10   the claimant’s reputation for truthfulness; (2) inconsistencies in the claimant’s
11   testimony or between his testimony and conduct; (3) claimant’s daily living
12   activities; (4) claimant’s work record; and (5) testimony from physicians or third
13   parties concerning the nature, severity, and effect of claimant’s condition. Thomas
14   v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002).
15         C.     Analysis
16         Here, in addressing Plaintiff’s subjective complaints the ALJ found that “as
17   for the claimant’s statements about the intensity, persistence, and limiting effects of
18   his or her symptoms, they are inconsistent because the medical evidence of record
19   does not support the limitations to standing, walking, and sitting to which he
20   testified. The other limitations and activities to which he testified are consistent
21   with the medical evidence of record and accommodated by the above residual
22   functional capacity assessment.” [AR 22.]
23         Viewing the ALJ’s decision liberally, the ALJ impliedly provided two reasons
24   for finding Plaintiff less credible: (1) Plaintiff’s daily activities were inconsistent
25   with his alleged limitations and (2) there was a lack of objective medical evidence to
26   support his complaints. [Def.’s Br. at 6-10]; [AR 21-22.]
27   ///
28   ///
                                                 5
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 6 of 11 Page ID #:844


1                 1.     Daily Activities
2          Generally, inconsistency between symptom allegations and daily activities
3    may act as a clear and convincing reason to discount subjective symptom testimony.
4    Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008); Bunnell, 947 F.2d at
5    346. But the mere fact that “a plaintiff has carried on certain daily activities, such as
6    grocery shopping, driving a car, or limited walking for exercise, does not in any way
7    detract from her credibility as to her overall disability.” Vertigan v. Halter, 260
8    F.3d 1044, 1050 (9th Cir. 2001). “The Social Security Act does not require that
9    claimants be utterly incapacitated to be eligible for benefits, and many home
10   activities are not easily transferable to what may be the more grueling environment
11   of the workplace, where it might be impossible to periodically rest or take
12   medication.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (internal citations
13   omitted); see also Molina, 674 F.3d at 1112-13 (“While a claimant need not
14   vegetate in a dark room . . . to be eligible for benefits, the ALJ may discredit a
15   claimant’s testimony when the claimant reports participation in everyday activities
16   indicating capacities that are transferable to a work setting.”) (internal citations and
17   quotations omitted). “The critical differences between activities of daily living and
18   activities in a full-time job are that a person has more flexibility in scheduling the
19   former than the latter, can get help from other persons . . . , and is not held to a
20   minimum standard of performance, as []he would be by an employer.” Bjornson v.
21   Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (cited with approval in Garrison v.
22   Colvin, 759 F.3d 995, 1016 (9th Cir. 2014)).
23         Additionally, an ALJ may discredit testimony when a claimant reports
24   participation in everyday activities indicating capacities that are transferable to a
25   work setting. Molina, 674 F.3d at 1113. However, “[e]ven where those activities
26   suggest some difficulty functioning, they may be grounds for discrediting the
27   claimant’s testimony to the extent that they contradict claims of a totally debilitating
28   impairment.” Id. (citing Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1225 (9th
                                                 6
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 7 of 11 Page ID #:845


1    Cir. 2010); Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 693 (9th Cir.
2    2009)). “Engaging in daily activities that are incompatible with the severity of
3    symptoms alleged can support an adverse credibility determination.” Ghanim v.
4    Colvin, 763 F.3d 1154, 1165 (9th Cir. 2014)).
5          Preliminarily, the Court notes that the ALJ did not specifically discount
6    Plaintiff’s credibility based on Plaintiff’s daily activities. Instead the ALJ
7    summarized Plaintiff’s testimony regarding his daily activities and found that those
8    activities were consistent with the RFC assessment. [AR 22.] The implied
9    rationale, as suggested by Defendant, is that the ALJ found Plaintiff’s allegations of
10   total disability unreliable because his admitted activities were consistent with the
11   RFC. Despite Defendant’s post hoc explanation, without explicit elaboration from
12   the ALJ, this implication is too general to be considered adequately explained. See
13   Morinskey v. Astrue, 458 Fed. Appx. 640, 641 (9th Cir. 2011) (finding an
14   inadequate discussion of an opinion where “the ALJ’s rationale [was] implied”
15   regarding the claimant’s daily activities). Moreover, even if the Court were to try to
16   discern the ALJ’s path to this finding, see Brown-Hunter, 806 F.3d at 492, it would
17   not reveal a sufficient reason to reject Plaintiff’s credibility based on the activities of
18   daily living upon which the ALJ apparently relied for the reasons explained below.
19         In summarizing Plaintiff’s daily activities, the ALJ noted that Plaintiff can
20   make his bed, do chores such as light vacuuming, make meals, go grocery shopping
21   with his mother, drive, and use a computer. [AR 22.] But this record does not show
22   that Plaintiff’s daily activities, as he described them, are inconsistent with his
23   testimony about his impairments and limitations. “[D]isability claimants should not
24   be penalized for attempting to lead normal lives in the face of their limitations.”
25   Reddick, 157 F.3d at 722 (holding that “[o]nly if the level of activity were
26   inconsistent with [a claimant’s] claimed limitations would these activities have any
27   bearing on [the claimant’s] credibility”) (citations omitted). Plaintiff’s activities
28   such as performing some household chores, shopping, driving, using computers and
                                                 7
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 8 of 11 Page ID #:846


1    exercising are not necessarily inconsistent with the symptoms and limitations
2    Plaintiff described in his testimony, such as being able to only sit for thirty minutes
3    and stand for a maximum of twenty minutes at a time before needing a break. [AR
4    21-22.]; see Garrison, 759 F.3d at 1016 (warning that ALJs must be cautious in
5    concluding that daily activities are inconsistent with a claimant’s testimony,
6    “because impairments that would unquestionably preclude work and all the
7    pressures of a workplace environment will often be consistent with doing more than
8    merely resting in bed all day”). Indeed, nothing in Plaintiff’s descriptions of his
9    activities would permit an inference that Plaintiff could sit for extended periods of
10   time over his testimony that he could only sit for up to 30 minutes before needing to
11   stand and move around. See Bryant J. v. Saul, No. CV 19-07063-PJW, 2020 WL
12   4819265, at *2 (C.D. Cal. Aug. 19, 2020) (“The fact that [claimant] is able to walk
13   his dog, swim once a week, and participate in Wounded Warrior and associated
14   events does not mean [claimant] is able to perform full-time work and [claimant]
15   should not be penalized for attempting to lead a normal life despite his PTSD
16   diagnosis.”) (citing Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)).
17         Nevertheless, the Court is not persuaded that the ALJ discredited Plaintiff’s
18   credibility based on his daily activities. As in Brown-Hunter, the ALJ here “simply
19   stated [his] [subjective symptom testimony] conclusion and then summarized the
20   medical evidence supporting [his] RFC determination.” Brown-Hunter, 806 F.3d at
21   494. Although the ALJ also summarized Plaintiff’s daily activities, he did not
22   identify the testimony he found not credible, and “link that testimony to the
23   particular parts of the record” supporting his determination to discount Plaintiff’s
24   subjective symptom testimony. Id. In short,”[t]his is not the sort of explanation or
25   the kind of ‘specific reasons’ we must have in order to review the ALJ’s decision
26   meaningfully, so that we may ensure that the claimant’s testimony was not
27   arbitrarily discredited,” nor can the error be found harmless. Id. (rejecting the
28   Commissioner’s argument that because the ALJ set out his RFC and summarized the
                                                8
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 9 of 11 Page ID #:847


1    evidence supporting his determination, the Court can infer that the ALJ rejected the
2    Plaintiff’s testimony to the extent it conflicted with that medical evidence, because
3    the ALJ “never identified which testimony [he] found not credible, and never
4    explained which evidence contradicted that testimony.”)
5          Accordingly, even assuming the ALJ impliedly determined that Plaintiff’s
6    reported daily activities were somehow incompatible with his subjective symptom
7    allegations, this was not a specific, clear and convincing reason supported by
8    substantial evidence for discounting Plaintiff’s subjective symptom testimony.
9          2.     Inconsistency with the Objective Medical Evidence
10         The only other reason provided by the ALJ to discount Plaintiff’s credibility
11   was that the objective medical evidence was inconsistent with Plaintiff’s testimony
12   regarding his limitations. [AR 22-23.] It is well-established that an “ALJ may not
13   discredit a claimant’s subjective testimony on” the sole basis that “no objective
14   medical evidence” supports the claimant’s testimony as to “the severity of the
15   subjective symptoms from which he suffers.” Robbins v. Comm’r of Soc. Sec.
16   Admin., 466 F.3d 880, 883 (9th Cir. 2006); Bunnell v. Sullivan, 947 F.2d 341, 345
17   (9th Cir. 1991) (“an adjudicator may not reject a claimant’s subjective complaints
18   based solely on a lack of objective medical evidence to fully corroborate the alleged
19   severity of the [symptoms].”). Thus, a lack of corroborating objective evidence was
20   an insufficient reason, on its own, for the ALJ to find Plaintiff less than fully
21   credible. Accordingly, for the reasons stated above, the Court finds that the ALJ
22   failed to provide specific, clear and convincing reasons for discounting Plaintiff’s
23   subjective symptom testimony and remand is warranted.
24   ///
25   ///
26                                   V.     CONCLUSION
27         The decision of whether to remand for further proceedings or order an
28   immediate award of benefits is within the district court’s discretion. Harman v.
                                                 9
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 10 of 11 Page ID #:848


1    Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000). When no useful purpose would be
2    served by further administrative proceedings, or where the record has been fully
3    developed, it is appropriate to exercise this discretion to direct an immediate award
4    of benefits. Id. at 1179 (“the decision of whether to remand for further proceedings
5    turns upon the likely utility of such proceedings”). But when there are outstanding
6    issues that must be resolved before a determination of disability can be made, and it
7    is not clear from the record the ALJ would be required to find the claimant disabled
8    if all the evidence were properly evaluated, remand is appropriate. Id. A remand
9    for an immediate award of benefits is appropriate “only in rare circumstances.”
10   Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015) (internal citation
11   omitted).
12         The Court finds that remand is appropriate because the circumstances of this
13   case do not preclude the possibility that further administrative review could remedy
14   the ALJ’s errors. On remand, the Commissioner must re-evaluate Plaintiff’s
15   pain/subjective symptom assertions and testimony properly, which in turn may lead
16   to the formulation of a new RFC and the need for additional vocational expert
17   testimony. The Court therefore declines to exercise its discretion to remand for an
18   immediate award of benefits. See INS v. Ventura, 537 U.S. 12, 16 (2002) (upon
19   reversal of an administrative determination, the proper course is remand for
20   additional agency investigation or explanation, “except in rare circumstances”);
21   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court
22   concludes that further administrative proceedings would serve no useful purpose, it
23   may not remand with a direction to provide benefits.”).
24          For all of the foregoing reasons, IT IS ORDERED that:
25         (1) the Decision of the Commissioner is REVERSED and this matter
26               REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further
27               administrative proceedings consistent with this Memorandum Opinion and
28               Order; and
                                               10
Case 5:19-cv-02148-GJS Document 20 Filed 08/27/20 Page 11 of 11 Page ID #:849


1          (2) Judgment be entered in favor of Plaintiff.
2
3       IT IS SO ORDERED.
4
5    DATED: August 27, 2020                ___________________________________
                                           GAIL J. STANDISH
6                                          UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              11
